Title: From Thomas Jefferson to the County Lieutenant of Greenbrier, 24 December 1780
From: Jefferson, Thomas
To: County Lieutenant



Sir
Richmond Decr. 24th. 1780

A powerful army [as in the preceding letter to “by the way of’] Montgomery court house where they will receive under their escort 1000℔. of powder and 1500℔. Lead and a large number of pack horses to be carried to the falls of Ohio. From their arrival at Montgomery court house subsistance and the means of transportation of baggage will be found by Mr. Rowland Maddison who is appointed to act as commissary and quarter master for them till they shall get to the falls of Ohio. They must be at Montgomery court house by the twentieth day of february precisely and at the falls of  Ohio by the 15th of march. They are to join under Colo. Clarke in an expedition into the country beyond the Ohio and are to continue in service during the expedition: as to which Colo. Clarke is instructed from hence. The Baggage to be taken by the men must be very trifling. Shoud it be otherwise they will certainly lose it &c. [to the end of that Letter].

T J.

